DETAILED ACTION

Withdrawn Claims
	Applicant is requested, in their next communication, to assure that the status indicators for all withdrawn claims is listed as "Withdrawn".  Currently, withdrawn claim 8 is listed as "Currently Amended".  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6, 7, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In particular, claim 1 recites "the micropores have an orthographic projection shape...on the flexible substrate".  Although the original disclosure states that the pores may have one the recited shapes, it does not specify that the shapes are an "orthographic projection".  Therefore, the limitation constitutes new matter.  For the sake of compact prosecution, the claim is interpreted herein as requiring the micropores to have one of the recited shapes. 

Claims 2-4, 6, 7, and 16 are also rejected under 35 U.S.C. 112(a) because they depend from and/or require all of the limitations of claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namkung (US PG Pub. No. 2015/0036299).
Regarding claims 1, 7, and 16, Namkung teaches a flexible display device (i.e. "display apparatus") including a flexible display panel comprising a flexible substrate and an inorganic film layer formed on the flexible substrate both in a region (i.e. "encapsulating area") where other parts of the device are encapsulated and in a region where those parts are not encapsulated (i.e. "non-encapsulating area") (Abstract; par. 3, 10, 33-35, 52, 67, 68, 72, 74).   As the claimed "substrate" is not required to be to be limited to a particular material or structure (i.e. single-layer, multi-layer, etc.), other than comprising polyimide (claim 16), the polyimide layer (10) in combination with one or more of layers 11, 12, or 13 in Namkung's structure is considered herein to correspond to the recited "substrate".  As layers 10-13 have at least some flexibility and are adjoined to the polyimide substrate, the combination qualifies as a "flexible substrate comprising a polyimide substrate" (Fig. 2).  

Multiple openings (192, 193, 194 i.e. "micropores") extend through the thickness of the inorganic layer (14 and, optionally, 12 and 13), along a direction perpendicular to a plane of the flexible display panel, in the non-encapsulating area (Figs. 4, 5B, 6A, 6B; par. 72-77).  Namkung teaches that the openings (193; i.e. "micropores") in his inorganic layer (19) may be rectangular (i.e. "have the shape of a quadrangle") (par. 77; Fig. 5B).  As shown in Figure 2,  the openings (191) can be considered to have two parts, which include a through-hole extending through the inorganic layer(s) and a "blind hole" that ends in the portion corresponding to the recited "substrate", wherein the depth of the holes is equal to the sum of the thickness of the inorganic film layer(s) and the depth of the blind hole and is greater than the thickness of the inorganic film layer(s) not considered part of the substrate, including in the non-encapsulating area.  Namkung explains that Figure 2, depicting the first embodiment, has the same structure as the embodiments shown in Figures 4, 5B, 6A, and 6B (i.e. an embodiment with multiple openings) except only one opening is shown (par. 63, 67, 72, 75; Fig. 2, Fig. 4, 5B, 6A, and 6B).   Therefore, the embodiments including multiple openings have their multiple openings located and extending through the layers as shown in Figure 2. 
 
Regarding claim 6, as demonstrated by Figure 6A and 6B, the pores (194) in Namkung's may have a square (i.e. quadrangle) or hexagonal packing arrangement (Figs. 6A and 6B).  Additionally, any group of three, four, five, or six of the pores in the non-encapsulating area in the taught structures may respectively be considered to have a "triangle", "quadrangle", "pentagon", or "hexagon" distribution pattern and may, in itself, be considered a "non-encapsulating area".    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Namkung.
	Regarding claims 1, 6, 7, and 16, as discussed above, Namkung teaches a display apparatus including a flexible display panel that is considered to anticipate the limitations of claims 1, 2, 6, 7, and 16.  However, even if Namkung's disclosure was considered to differ from the current invention in that it does not explicitly exemplify a display apparatus and flexible display panel including all of the features discussed above, it would have been obvious to one of ordinary skill in the art to make such a product because Namkung does teach each feature as appropriate and useful for display apparatuses and flexible display panels.  

	Regarding claims 3 and 4, the teachings of Namkung differ from the current invention in that his micropores are not taught to have the recited diameters or spacings.  However, as no criticality has been demonstrated or established, the recited prima facie obvious in view of the prior art.  See MPEP 2144.04. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Namkung, as applied to claim 1 above, and further in view of Kim (US PG Pub. No. 2007/0196576) for the reasons discussed in the previous Office Action.  

Claims 1-4, 6, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US PG Pub. No. 2018/0226617), which has an effective filing date of February 3, 2017, in view of Namkung.  
Regarding claims 1, 6, 7, and 16, Nakagawa teaches a flexible display device (i.e. "display apparatus") including a flexible display panel comprising a flexible substrate (102), which may comprise a polyimide substrate, and inorganic film layers (110a, 110b, 122d, 122e) formed on the flexible substrate both in a region (i.e. "encapsulating area") where other parts of the device are encapsulated and in a region where those parts (114, 122a) are not encapsulated (i.e. "non-encapsulating area") (Abstract, par. 45, 56, 59; Fig. 7b and 7c).  Situated in the non-encapsulating area and extending in a direction perpendicular to the plane of the flexible display through the inorganic film layers is one or more holes (110c) composed of a through hole that penetrates the film layer and a blind hole (111) located in the flexible substrate (Fig. 7b, 7c).  As shown in Figures 7b and 7c, the holes (110c) have a depth that is the sum of the thickness of the film layers (110a, 110b, 122d, 122e) and the depth of the blind hole 
The teachings of Nakagawa differ from the current invention in that the "holes" in his structure are not referred to as "micropores".  However, Nakagawa does teach that the holes are intended to prevent cracks from penetrating inwardly toward the display region of the device (par. 53, 112).  Namkung further teaches including holes, which are in the form of an array of micropores, in a non-encapsulating region of a flexible display device in order to suppress the spread of cracks so that production yield may be improved and panel shrinkage and display failure may be prevented (par. 21, 62, 77).  Namkung teaches that the micropores may be oval-shaped or rectangular (i.e. "quadrangle-shaped"), and demonstrates that they may be arranged in a square or hexagonal packing arrangement (i.e. a "quadrangle" or hexagon distribution pattern) (par. 77, Figs. 5B, 6A, and 6B).  Namkung teaches that by arranging the openings in staggered rows, cracks that may be generated in a first direction are halted and prevented from spreading in another direction, such as toward the encapsulation area (par. 77).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the holes in Nakagawa's flexible display panel and display apparatus to be in the form of micropores or configure Nakagawa's panel to additionally include holes in the form of micropores, which are shaped and arranged as taught by Namkung, in order to prevent cracks from spreading inwardly, to prevent cracks from spreading in different directions, to improve production yield, and to prevent panel shrinkage and display failure.  It is noted that any group of three, four, five, or six of the pores in the non-encapsulating area in the taught structures may respectively be considered to have a prima facie obvious to combine equivalents (i.e. micropore-shaped holes or holes shaped as taught by Nakagawa) known for the same purpose (i.e. suppressing the spread of cracks) and/or to substitute equivalents (i.e. micropore-shaped holes or holes shaped as taught by Nakagawa) known for the same purpose (i.e. suppressing the spread of cracks) in order to achieve that purpose (i.e. suppressing the spread of cracks) and, therefore, the proposed combination/substitution is prima facie obvious in view of the prior art. See MPEP 2144.06. 

Regarding claim 2, the teachings of the cited prior art differ from the current invention in that the difference between the depth of the micropores and the thickness of the inorganic film layer is not disclosed.  However, Nakagawa does teach that the above-discussed holes in his product are formed by laser irradiation and that doing so forms a "bottom hole" in the polymeric substrate (par. 110). Nakagawa only provides reasons, namely crack growth suppression, for forming the portion of the hole that extends through the inorganic layers but teaches no benefits to the "bottom hole" (par. 120).  As such, it is clear from Nakagawa's disclosure that the presence of the "bottom holes" is a result of his through-hole formation process rather than an intended feature of his product.  Nakagawa also teaches a desire to minimize the intensity of the laser used for forming the holes in order to suppress manufacturing costs (par. 121).  Therefore, it would have been obvious to one of ordinary skill in the art to reduce the prima facie obvious and does not distinguish the claimed product over the prior art.  See MPEP 2144.04. 

	Regarding claims 3 and 4, the teachings of the cited prior art differ from the current invention in that his micropores are not taught to have the recited diameters or spacings.  However, as no criticality has been demonstrated or established, the recited dimensions appear to be an arbitrary selection and are prima facie obvious in view of the prior art.  See MPEP 2144.04. 


Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive. 
	Applicant has argued that the claimed invention is distinguished over the prior art because Namkung and Nakagawa allegeldy teach frame-shaped grooves for preventing the spread of cracks rather than micropores of the recited shapes.  Applicant has . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784